 Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 1 of 13 PageID# 2197




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


ARTURO ESPARZA MACIAS,
et al.,



       Plaintiffs,
V.                                                  Civil Action No. 3:19cv830


MONTERREY CONCRETE LLC,
et al.,

       Defendants.



                              MEMORANDUM OPINION


       This   matter   is   before   the    Court    on   DEFENDANTS'   MOTION   FOR


SANCTIONS UNDER FEDERAL RULE 37(d)(3) (EOF No. 37) (the "Motion").

For the reasons stated below, the Motion is granted in part and

denied in part.

                                     BACKGROUND


       Arturo Esparza Macias, Victor de los Reyes Rabanales, Cesar

Ivan    Esparza   Aguilar,     Jaime       Marquez    Esparza,   Manuel    Marquez

Esparza, Jacobo Esparza Aguilar, Jose Luis Diaz Gomez, Ricardo

Guadalupe      Gomez    Torres,      Rodrigo    Canales       Salazar,    Bladimir

Guadalupe Macias Esparza, Catarino Odon Hernandez, Francisco Odon

Hernandez,     Reuel    Eugenio      Villagrana      Canales,    Alonso   Cisneros

Ayala, Leopoldo Gonzales, Luis Carlos Romero, and Uriel Cisneros

(collectively the "Plaintiffs") filed this action on November 6,

2019 against Defendants Monterrey Concrete, LLC ("Monterrey") and
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 2 of 13 PageID# 2198
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 3 of 13 PageID# 2199
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 4 of 13 PageID# 2200
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 5 of 13 PageID# 2201
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 6 of 13 PageID# 2202
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 7 of 13 PageID# 2203
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 8 of 13 PageID# 2204
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 9 of 13 PageID# 2205
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 10 of 13 PageID# 2206
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 11 of 13 PageID# 2207
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 12 of 13 PageID# 2208
Case 3:19-cv-00830-REP Document 119 Filed 10/30/20 Page 13 of 13 PageID# 2209
